Citation Nr: 0826677	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder.

2.	Entitlement to service connection for a right upper 
extremity disorder, to include as secondary to a low back 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. The Board previously remanded this case 
in March 2006 for further development and consideration.

The Board's decision of July 2007 then reopened, and denied 
on the merits,             the claim for service connection 
for a low back disorder. Also denied was entitlement to 
service connection for a right upper extremity disorder, to 
include         as secondary to a low back disorder.

The veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court). In May 2008, the 
Court granted a Joint Motion for Remand filed by the parties, 
which vacated the July 2007 decision and returned         the 
case to the Board for further appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.













REMAND

This case is being remanded in furtherance of the May 2008 
Joint Motion which determined that additional measures were 
required to ensure that complete records of two in-service 
incidents in which the veteran sustained back injuries have 
been obtained. 

As set forth in the Joint Motion, the requested development 
concerns whether       all records of Line of Duty (LOD) 
investigations of the incidents are on file.         The 
Board's March 2006 remand had directed that the RO contact 
the veteran,     the National Personnel Records Center (NPRC) 
and other appropriate sources to obtain service treatment and 
personnel records, as well as the LOD investigation reports. 
The personnel file was obtained from the NPRC, and no further 
medical records were acquired. The veteran himself submitted 
copies of LOD determination reports indicating that he had 
fallen on two occasions during basic training,                  
on August 27 and August 29, 1977. The report of the former 
incident reveals an investigation was conducted, with the 
conclusion provided that it was incurred in the line of duty. 
The second report however, was limited to a handwritten duty 
status report, without a formal finding on service 
incurrence. The Joint Motion also observed that there was no 
basis to verify whether this was a complete set of records of 
the investigations. 

An inquiry should be made with the NPRC and other records 
depositories as warranted for the complete LOD investigation 
reports of the preceding incidents. See 38 C.F.R. § 
3.159(c)(2) (2007) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency, and such measures are to be continued 
up until the point that VA concludes that the records sought 
do not exist or that further efforts would be futile).

The Board observes in this regard that the joint motion for 
remand has directed that VA attempt to contact the veteran's 
basic combat training company, the 3rd Basic Combat Training 
Brigade, Fort Dix, New Jersey, or its successor.  


Furthermore, concerning the remaining claim on appeal for 
service connection for a right upper extremity disorder 
secondary to a low back disorder, the outcome of this matter 
will clearly be affected by whether service connection is 
also granted for a  back disorder. These issues are therefore 
inextricably intertwined, and a determination on the claim 
for a right upper extremity disorder must be deferred pending 
a decision on the claim involving the low back disorder. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center and other 
appropriate records depositories to 
request copies of the complete Line of 
Duty determination records and 
accompanying investigation reports for 
lower back injuries the veteran sustained 
during basic training exercises on August 
27 and     August 29, 1977. Provided the 
initial request to the NPRC does not yield 
further information, the RO/AMC should 
ascertain, from the Department of Defense, 
or the Department of the Army, or other 
competent authority, whether there exists 
a separate records depository  apart from 
the NPRC which would have in its archives 
records generated by the Third Battalion, 
Third Basic Combat Training Brigade, 
located in Fort Dix, New Jersey, during 
the period from August 1977 to 
approximately November 1977 - the unit 
where the veteran was provided Basic 
Combat Training. If such a records 
depository or unit exists, the RO/AMC 
should attempt to contact the unit and 
obtain such documentation.


As the documentation sought pertains to 
records available within a department or 
agency of the Federal government, efforts 
to obtain such records must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law.                    
Then readjudicate the issues of 
entitlement to service connection for a 
low back disorder, as well as entitlement 
to service connection for a right upper 
extremity disorder, including as secondary 
to the claimed low back disorder.

The RO/AMC must ensure that all directed factual and medical 
development         as noted above is completed. If the 
benefits sought on appeal are not granted to           the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further   appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated      by law 
to ensure that the RO complies with its directives, as well 
as those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts         are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


While no action is required of the veteran until further 
notice is obtained,                    the Board takes this 
opportunity to advise the veteran that the conduct of the 
efforts as directed in this remand, as well as any other 
development directed by the RO,         is necessary for a 
comprehensive and correct adjudication of his claims. 

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




